Citation Nr: 1100881	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  05-33 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a digestive system 
disorder, including achalasia, to include as secondary to 
residuals of a left inguinal hernia.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from January 1984 to January 
1987, with two subsequent periods of National Guard duty.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina, on behalf of the Regional Office in Roanoke, Virginia 
(RO).


FINDING OF FACT

A current digestive disorder, including achalasia, is not shown 
by the competent evidence of record to be related to the 
Veteran's military service, or caused or aggravated by a 
service-connected disability.


CONCLUSION OF LAW

A digestive disorder, including achalasia, was not incurred in or 
aggravated by active military service, and is not proximately due 
to or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in January 2004, October 2008, and September 2009, 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that 
a VCAA defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Veteran's claim was re-adjudicated in the December 2008 and 
October 2010 supplemental statements of the case.  Further, the 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004). 

In a memorandum dated in May 2007, the RO detailed the extensive 
efforts undertaken to obtain the Veteran's active service and 
National Guard treatment records.  After receiving multiple 
negative responses dating from 1996 to 2007, the RO officially 
deemed the vast majority of the Veteran's service records 
unavailable.  Of significance, the RO's memorandum includes an 
entry, dated May 10, 2007, noting that a sergeant at the Suffolk 
National Guard Armory stated that the Veteran's service treatment 
records were mailed to him in March 2006.  Despite several 
letters from the RO to the Veteran, the Veteran has not submitted 
these records.  It is well established that the duty to assist is 
not always a one-way street.  A veteran seeking help cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The RO obtained the Veteran's available service treatment records 
and his identified VA and private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  However, as a consequence of the 
Veteran's complete service treatment records being unavailable, 
the Board acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons and bases for its findings 
and to consider the benefit of the doubt rule under 38 U.S.C.A. § 
5107(b) in reaching the decision contained herein.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran was not specifically provided a VA examination to 
determine the presence, severity, and etiology of a digestive 
disorder.  In disability compensation claims, VA must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
veteran qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicates" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.  First, as will be 
discussed in greater detail below, the evidence of record 
included diagnoses of achalasia, the etiology of which medical 
science has not determined and, thus, affording the Veteran an 
examination would not have assisted him in substantiating his 
claim.  See www.Medicinenet.com.  Secondly, the Board finds that 
the evidence of record is sufficient to decide the Veteran's 
claim to the extent that he is claiming that a current digestive 
disorder, including achalasia, was related to or aggravated by 
his service-connected residuals of a left inguinal hernia.  
Specifically, pursuant to a claim of entitlement to an increased 
rating for his service-connected residuals of a left inguinal 
hernia, the Veteran was provided a VA examination in October 
2003.  The examiner did not render a digestive disorder 
diagnosis, but opined that the Veteran's gastrointestinal 
"complaints" were not related to his left inguinal hernia.  
Further, in October 2008, the Veteran underwent another VA 
examination to ascertain the extent of the residuals associated 
with his left inguinal hernia.  Despite the Veteran's complaints 
of "food intolerance" and "increased bowel movements," the 
examiner determined that the only objective factor associated 
with the Veteran's inguinal hernia was a "well[-]healed tender 
scar."  Thirdly, the Board finds that the evidence of record is 
sufficient to decide the Veteran's claim to the extent that he 
was claiming that a current digestive disorder, including 
achalasia, was incurred in or was due to his military service.  
The Veteran's service treatment records do not demonstrate 
complaints of or treatment for a digestive disorder.  Further, 
there is no evidence relating a current digestive system disorder 
to the Veteran's military service or any event therein.  
Moreover, the evidence does not demonstrate a continuity of 
digestive system disorder symptoms from the time of the Veteran's 
military service to the present.  As such, the Board finds that 
affording the Veteran a VA examination is not warranted because 
the evidence of record is sufficient to decide the claim at issue 
herein.  Id.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As such, the Board finds that the duty 
to assist the Veteran has been satisfied in this case.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  

Historically, the Veteran served on active duty from January 1984 
to January 1987, with two subsequent periods of National Guard 
duty.  In January 2004, the Veteran submitted a claim of 
entitlement to service connection for a digestive system 
disorder, which was denied in July 2004.  In June 2009, the Board 
remanded the claim for further development.  Specifically, the 
Board directed the RO to request that the Veteran submit or 
identify relevant evidence not already associated with his claims 
file.  The Board also directed the RO to attempt to obtain 
treatment records or other documentation from the VA Medical 
Center in Hampton, Virginia, demonstrating treatment for a 
digestive system disorder, including, but not limited to a 
radiological evaluation of the Veteran's upper gastrointestinal 
track.  In September 2009, the RO requested that the Veteran 
submit or identify additional evidence in support of his claim.  
The RO obtained treatment records from the Hampton, Virginia, VA 
Medical Center, dated from February to August 2009.  Among these 
records was a June 2009 record wherein a private radiological 
report, dated in May 2009, was scanned into the computerized 
patient record system.  Another record demonstrated that the 
Veteran underwent an esophageal swallowing study in February 
2009.  As such, the Board finds that the RO substantially 
complied with the June 2009 remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The denial of the claim was 
continued in an October 2010 supplemental statement of the case; 
the claim was remitted to the Board for further appellate review.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (2009); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 
3.6(a), (d) (2010).  ACDUTRA includes full-time duty performed 
for training purposes by members of the National Guard of any 
state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 
2002); 38 C.F.R. § 3.6(c)(3) (2010).  Presumptive periods do not 
apply to a veteran's ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  Service connection may be 
granted for disability resulting from disease or injury incurred 
or aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106.

Service connection may also be established on a secondary basis 
for a disability that is shown to be proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by a service connected disability or (b) aggravated by 
a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 
439, 488 (1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the Veteran's service treatment records did not 
demonstrated complaints of or treatment for a digestive system or 
gastrointestinal disorder.  In approximately April 1985, the 
Veteran noticed a mass in his scrotum, which was diagnosed as a 
left inguinal hernia.  The Veteran reported experiencing 
occasional pain, most notably when crossing his legs.  The 
Veteran denied symptoms of cramping, abdominal pain, nausea, 
vomiting, diarrhea, and constipation.  Further, there was no 
history of melena, hematochezia, dysuria, or hematuria.  On July 
24, 1985, the Veteran underwent a surgical procedure to repair 
the left inguinal hernia.  His post-operative course was deemed 
"generally unremarkable," including being able to tolerate a 
"regular" diet.

In June 1996, the Veteran reported continued soreness in his 
groin area, but denied other problems.  He stated that his 
appetite was okay, that he was urinating okay, and that he was 
moving his bowels okay.

In October 1996, the Veteran underwent a VA examination to 
ascertain the severity of symptoms associated with his inguinal 
hernia after a potential re-injury.  A physical examination 
demonstrated no anemia, nausea, diarrhea, constipation, bowel 
disturbances, or abdominal disturbance.

In July 1999, the Veteran underwent a VA examination to determine 
the severity of his service-connected residuals of a left 
inguinal hernia.  In addition to occasional groin pain, the 
Veteran asserted that he was constipated, not being able to pass 
his bowels sometimes.  He also complained that he could not 
"hold food in his stomach."  After reviewing the Veteran's 
relevant medical and occupational histories, the examiner 
administered a physical examination that revealed a surgical scar 
associated with the July 24, 1985 operation.  The diagnosis was 
left inguinal hernia repair; no recurrence of hernia and no 
residuals or sequelae.

During a July 2000 Board hearing, the Veteran testified that he 
was prescribed medication to treat the pain associated with his 
service-connected residuals of a left inguinal hernia.  The 
Veteran stated that this medication was "making him sick," so a 
new medication was prescribed that he was required to take every 
6 hours.  The Veteran also testified that pain was the only 
symptom associated with his service-connected residuals of a left 
inguinal hernia.

In an undated surgical consultation conducted by H.D.P., M.D., 
the Veteran's chief complaint was inguinal pain.  The Veteran 
reported being prescribed medication to treat his discomfort, but 
that it "tears up" his stomach when taken without food.  He 
also complained that his medication interfered with his bowel 
activity.  A physical examination demonstrated that the Veteran's 
abdomen was "slightly protuberant, but soft and non-tender."  
Bowels sounds were present and there were no masses or 
organomegaly detected.  The impression was an "essentially 
normal examination with the exception of complaints of tenderness 
in the left inguinal hernia area."

According to a September 2003 report of medical history, the 
Veteran denied then having or ever having "frequent indigestion 
or heartburn," or stomach or intestinal trouble.  A 
contemporaneous clinical examination did not result in any 
abnormal findings.

In October 2003, the Veteran was afforded a VA examination to 
assess the severity of his service-connected residuals of left 
inguinal hernia operation.  During the examination, the Veteran 
reported "abdominal problems" subsequent to a 1985 surgery to 
repair a left inguinal hernia, but did not specify when these 
problems first manifested.  The Veteran also reported being 
prescribed a non-steroidal agent, but stopped using it because it 
"upset" his gastrointestinal system; he did not indicate a time 
frame for these events.  The examiner did not render a diagnosis, 
but opined that the Veteran's gastrointestinal "complaints" 
were not related to his left inguinal hernia.  The examiner 
recommended that further studies should be performed.  

In January 2004, the Veteran submitted a claim of entitlement to 
service connection for "problems with [his] digestive system," 
without further explanation.  The Veteran asserted that he was 
unable to control his bowels, claiming to need to have a bowel 
movement after consuming food.

In October 2008, the Veteran underwent a VA examination to 
ascertain the severity of his service-connected residuals of a 
left inguinal hernia.  In relevant part, the Veteran stated that 
he experienced "food intolerance" and "increased bowel 
movements" that he related to the inservice left inguinal hernia 
operation.  After administering a physical examination, the 
examiner determined that the only objective factor of the 
Veteran's left inguinal hernia was a "well[-]healed scar."  In 
response to the question, "What are the residuals of the left 
inguinal hernia, post-operative, to include scarring?", the 
examiner stated "tenderness[,] which [the Veteran] experiences 
with stairs, strenuous activity[,] and sex[,] but does not stop 
him from functioning."

In February 2009, the Veteran testified at a Board hearing that 
he underwent a recent radiological examination of his 
gastrointestinal system.  The Veteran testified that the doctor 
administering the examination told him that the inservice 
inguinal hernia operation affected his stomach and intestines, 
which resulted in his current digestive or gastrointestinal 
disorder.  Specifically, the Veteran asserted that the problem 
was associated with the surgical stitches.

An undated VA treatment report demonstrated that the Veteran 
underwent an esophageal swallowing study on February 19, 2009.  
The findings were "compatible with achalasia."  No etiological 
opinion was rendered and no reference was made to the effects of 
the inservice inguinal hernia surgery on a current digestive or 
gastrointestinal disorder.

A June 2009 VA treatment report demonstrated that the Veteran 
underwent a private radiological examination on May 13, 2009, 
that demonstrated "non-specific abnormal findings."  The 
diagnosis was achalasia or cardiospasm, with dysphagia.  No 
etiological opinion was rendered.

In September 2009, the Veteran asserted that he was still 
experiencing problems with his digestive system.  He claimed that 
he was vomiting and "filling up faster," suggesting that he was 
not able to eat as much due to a smaller stomach.  He stated that 
it felt as though he underwent a "stomach tuck" during his 
active duty service instead of an operation to repair a left 
inguinal hernia.

The evidence of record demonstrates that the Veteran underwent a 
surgical procedure to repair a left inguinal hernia on July 24, 
1985.  Treatment reports associated with this operation did not 
demonstrate residual digestive or gastrointestinal symptoms.  In 
fact, the Veteran was consistently shown to be able to eat a 
"regular" diet following the operation.  The first post-
operative complaints of symptoms associated with a digestive or 
gastrointestinal disorder are dated in July 1999.  This more than 
12-year time period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology, and it 
weighs heavily against the claim herein.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition).  During the 
pendency of this appeal, however, the Veteran asserted that he 
developed symptoms of a digestive or gastrointestinal disorder 
"subsequent" to the inservice inguinal hernia operation.  The 
Veteran did not expound upon the timing of the onset of his 
digestive or gastrointestinal symptoms.  Lay evidence of 
symptomatology is pertinent to a claim for service connection if 
corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 
124, 126-127 (1993).  Accordingly, the Board must consider the 
lay evidence submitted by the Veteran regarding his symptoms 
subsequent to July 24, 1985.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (emphasis added).  Lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Specifically, such instances include establishing a diagnosis of 
a condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id. at 1377.  Similarly, when a disorder 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr, 21 Vet. App. 
at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  

The Veteran contended that he has experienced symptoms of a 
digestive or gastrointestinal disorder subsequent to the July 24, 
1985 inservice inguinal hernia operation.  The Veteran's 
statements are considered competent as to the presence of 
observable digestive or gastrointestinal symptoms.  Layno, 6 Vet. 
App. at 469-70.  While the Veteran's statements have been deemed 
competent evidence as to the presence of digestive or 
gastrointestinal symptoms subsequent to July 24, 1985, the Board 
must also determine whether such evidence is credible.  Id.  
The Veteran's service treatment and inpatient records do not 
include complaints of or treatment for a digestive or 
gastrointestinal disorder or symptoms related thereto.  
Significantly, the Veteran's post-operative course was deemed 
"generally unremarkable," and he was able to eat a "regular" 
diet.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than history 
as reported by a veteran).  Moreover, the Veteran denied symptoms 
of a digestive or gastrointestinal disorder in both June and 
October 1996.  The first post-service evidence of record 
demonstrating complaints of or treatment for either a digestive 
or gastrointestinal disorder is dated in July 1999, more than 12 
years after the Veteran's service discharge, and approximately 14 
years after the inservice inguinal hernia surgery.  Further, none 
of the post-service medical evidence of record related a current 
digestive or gastrointestinal disorder to his military service or 
any event therein, to include the July 24, 1985 surgery.  In 
September 2003, the Veteran denied then having or ever having 
digestive or gastrointestinal trouble.  In October 2003, a VA 
examiner opined that the Veteran's gastrointestinal complaints 
were not related to his inguinal hernia.  In October 2008, a VA 
examiner opined that tenderness was the only residual of the 
Veteran's inguinal hernia operation.  The evidence demonstrates 
that the Veteran's digestive or gastrointestinal disorder has 
been diagnosed as achalasia.  In the October 2010 supplemental 
statement of the case, the RO cited to evidence demonstrating 
that the etiology of achalasia is idiopathic (unknown).  Based on 
the totality of the evidence, to the extent that the Veteran's 
statement that he had experienced digestive or gastrointestinal 
symptoms subsequent to the July 24, 1985 operation, meant 
continuously since the operation, the Board finds this statement 
not credible.

Based on the above, the Board finds that the lack of complaints 
or findings of symptoms associated with a digestive or 
gastrointestinal disorder during his military service; his 
specific June 1996, October 1996, and September 2003 denials of 
symptoms; the absence of complaints of or treatment for a 
digestive or gastrointestinal disorder or symptoms related 
thereto for more than 12 years following his military service; 
the lack of a positive etiological opinion; and the presence of a 
negative etiological opinion, combine to outweigh any assertions 
that he experienced a digestive or gastrointestinal disorder or 
symptoms thereof continuously since the inservice inguinal hernia 
operation.  Buchanan, 451 Vet. App. at 1337.  Consequently, the 
Board finds that the evidence of record does not demonstrate a 
continuity of symptoms since July 24, 1985, or since the 
Veteran's service discharge, and the claim must be denied.  
38 C.F.R. § 3.303(b).

To the extent that the Veteran asserts that a current digestive 
disorder, including achalasia, is related to his military service 
or an event therein, or due to or aggravated by a service-
connected disorder, the Board finds that as a layman his 
statements are not competent evidence on the etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The evidence or record did not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide 
competent etiological opinions.  Id.; Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, lay assertions 
of medical etiology cannot constitute evidence upon which to 
grant the claims for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995). 

The Veteran alleges he was informed by a health care professional 
in February 2009 that the inservice operation to repair his left 
inguinal hernia resulted in his current digestive or 
gastrointestinal disorder.  However, "the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently unreliable 
to constitute 'medical' evidence."  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  Importantly, upon review of the February 
2009 treatment reports, no etiological opinion was rendered and 
no reference was made as to a relationship between any current 
digestive or gastrointestinal disorder and the inservice inguinal 
hernia operation.

There is no competent and probative evidence that any current 
digestive disorder is related to the Veteran's active duty 
service.  Further, the October 2003 VA examiner opined that the 
Veteran's gastrointestinal complaints were not related to his 
inguinal hernia.  This is the only competent opinion of record 
and is negative to the Veteran's claim.  Only competent evidence 
may be considered to support Board findings.  Accordingly, the 
Board is not free to substitute its own judgment for that of an 
expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In the absence of competent evidence that a current digestive or 
gastrointestinal disorder, including achalasia, is related to his 
military service or was caused or aggravated by a service-
connected disability, the preponderance of the evidence is 
against his claim.  As such, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); O'Hare, 1 Vet. App. 
at 367.

In making this determination, the Board acknowledges the 
Veteran's November 2010 correspondence wherein he asserted that 
his current digestive or gastrointestinal symptoms were unrelated 
to an esophageal disorder.  In support of his argument, the 
Veteran asserted that his ongoing nausea and vomiting could not 
be related to his esophagus considering that he has undergone 2 
esophageal dilations.  Attached to the Veteran's letter was a 
document indicating that the Veteran underwent an esophageal 
dilation on October 21, 2010.  As discussed above, the evidence 
of record did not demonstrate that the Veteran possesses the 
ability, knowledge, or experience to provide competent 
etiological or diagnostic opinions.  Espiritu, 2 Vet. App. at 
494; Jandreau, 492 F.3d at 1377.  As such, his assertion is not 
competent evidence as to the etiology or diagnosis of his current 
digestive or gastrointestinal symptoms.  Lathan, 7 Vet. App. at 
365.  Further, the correspondence and evidence submitted in 
November 2010 was an attempt to disassociate his digestive or 
gastrointestinal symptoms from an esophageal disorder, but did 
not address the relationship between his digestive or 
gastrointestinal symptoms and his military service and/or a 
service-connected disability.  Although the Veteran did not 
submit a contemporaneous waiver of RO review, the Board finds 
that the evidence submitted in November 2010 is not pertinent to 
the issue being decided herein and, thus, a remand for RO 
consideration was not required.  38 C.F.R. §§ 19.37, 20.1304 
(2010).


ORDER

Service connection for a digestive system disorder, diagnosed as 
achalasia, to include as secondary to residuals of a left 
inguinal hernia, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


